Case 1:18-cv-06409-ARR-RLM Document 9 Filed 06/14/19 Page 1 of 2 PageID #: 34



                                        505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                                tel. 516.303.0552
Sheehan & Associates, P.C.                                                      fax 516.234.7800
                                                                   spencer@spencersheehan.com

                                                               June 14, 2019
District Judge Allyne R. Ross
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                               Re:     1:18-cv-06409-ARR-RLM
                                                       Sarr v. BEF Foods, Inc.
Dear District Judge Ross:

        This office represents the plaintiff in the above action. On June 7, 2019, defendant filed a
letter seeking a pre-motion conference in anticipation of moving to dismiss and/or strike
allegations of the complaint. Fed. R. Civ. P. 12(b)(1), (b)(6), (f). ECF No. 8. In accordance with
your Honor’s Individual Practices and Rules (“Individual Rules”), plaintiff is required to serve and
file a letter response “within seven (7) business days from service of the pre-motion letter.”
Section III (A).

        Your Honor’s Individual Rules specify that “a pre-motion letter requesting permission to
file a motion under [Rules 12] shall be considered the equivalent of the motion itself.” As such,
plaintiff will “amend its pleading once as a matter of course” within 21 days “after service of a
motion under Rule 12(b).” Fed. R. Civ. P. 15(a)(1)(B); Martinez v. LVNV Funding, LLC, No. 14-
cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30, 2016); M.E.S., Inc. v. Liberty Mut. Sur.
Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan. 6, 2014), *2 (noting that a plaintiff’s
amendment as of right in response to defendant’s pre-motion letter seeking dismissal “allow[s] for
the more efficient use of the Court’s time and resources because the Court need only meet with
the Parties once…and the need for the motion may be obviated if the amended pleading deals with
Defendants’ concerns.”).

        Plaintiff will file the first amended complaint (“FAC”) on or before Monday, July 1, 2019,
21 days after defendant’s letter-motion was served Fed. R. Civ. P. 6(a)(1)(A), (excluding “the day
of the event that triggers the period”) 6(a)(1)(C) (“include the last day of the period, but if the last
day is a Saturday, Sunday, or legal holiday, the period continues to run until the end of the next
day that is not a Saturday, Sunday, or legal holiday.”); Fed. R. Civ. P. 15(a)(1)(B). Thank you.

                                                               Respectfully submitted,

                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
Case 1:18-cv-06409-ARR-RLM Document 9 Filed 06/14/19 Page 2 of 2 PageID #: 35




                                       Certificate of Service

I certify that on June 14, 2019, I served the foregoing by the method below to the persons or entities
indicated, at their last known address of record (blank where not applicable).

                                            CM/ECF              First-Class Mail        Email
 Defendant’s Counsel                            ☒                     ☐                   ☐


                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
